EXHIBIT 99 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 203.499.2812 Fax:203.499.3626 NEWS RELEASE October 29, 2010 Analyst Contact: Susan Allen 203-499-2409 Media Contact: Anita Steeves 203-499-2901 UIL Holdings Corporation Reports Third Quarter 2010 Results and Narrows 2010 Earnings Guidance Range UIL Holdings Corporation (NYSE: UIL) today reported consolidated net income for the third quarter of 2010 of $16.3 million, or $0.50 per basic share, compared to $21.7 million, or $0.73 per basic share, for the same period in 2009.The 2010 earnings for the third quarter include after-tax acquisition-related expenses in the amount of $4.1 million, or $0.13 per basic share.Excluding these after-tax acquisition-related expenses, consolidated net income for the third quarter of 2010 was $20.4 million, or $0.63 per basic share.In addition, excluding the impact of the earnings dilution associated with the September 2010 equity issuance, earnings for the third quarter were $0.68 per share. For the first nine months of 2010, UIL’s consolidated net income was $42.4 million, or $1.38 per basic share, compared to $47.6 million, or $1.74 per basic share, for the same period in 2009.Earnings for the first nine months of 2010 include after-tax acquisition-related expenses in the amount of $8.4 million, or $0.27 per basic share.Excluding these after-tax acquisition-related expenses mentioned above, consolidated net income for the first nine months of 2010 was $50.8 million, or $1.65 per basic share.In addition, excluding the impact of the earnings dilution associated with the September 2010 equity issuance, earnings for the first nine months of 2010 were $1.69 per share. “We continue to execute on our strategic plan while maintaining our high standard of operational performance,” commented James P. Torgerson, UIL’s President and CEO.“To date, GenConn’s Devon plant is operating and its Middletown plant is scheduled to be operating by June 2011, and we have announced our participation in the Connecticut portion of the New England East West Solution projects.In addition, the pending acquisition of the three gas companies is well underway, the financing is in place, an order has been received from the Massachusetts Department of Public Utilities, and on October 27th the Connecticut Department of Public Utility Control issued a draft decision, which if adopted without change, would approve the change of control of the Connecticut gas companies to UIL,” added Torgerson. - more - Net income for the third quarter and first nine months of 2010, compared to the same periods in 2009, by line of business, are as follows: SEGMENTED CONSOLIDATED NET INCOME SUMMARY Quarter Ended September 30, 9 Months Ended September 30, Difference Difference Net Income (Loss) ($M) UI Distribution, CTA and Other $ $ $ ) $ $ $ Transmission Total UI Net Income $ $ $ ) $ $ $ UIL Corporate, excl. acquisition-related expenses ) Subtotal $ $ $ ) $ $ $ UIL Corporate acquisition-related expenses ) - ) ) - ) Total Net Income $ $ $ ) $ $ $ ) Average Shares Outstanding - Basic Earnings per Share EPS $ $ $ ) $ $ $ ) Acquisition-related expenses - - EPS, excl. Acquisition-related expenses $ $ $ ) $ $ $ ) September 2010 equity issuance - - EPS, excl. acquisition-related expenses & Sept. '10 equity issuance (1) $ $ $ ) $ $ $ ) (1)The dilutive effect of the May 2009 equity issuance was $0.15 per share for the first nine months of 2010. Distribution, CTA & Other For the third quarter of 2010, the distribution business had total earnings of $13.8 million, compared to $15.4 million, for the same period in 2009. The decrease in earnings was primarily due to higher distribution O&M expense due to timing of expenses in the third quarter of 2010 compared to the same period in 2009, lower Competitive Transition Assessment (CTA) rate base and the timing associated with recognizing the below the line income attributable to UI’s participation in ISO New England’s load response program. For the first nine months of 2010, the distribution business had total earnings of $31.7 million, compared to $30.3 million, for the same period in 2009.The increase in earnings was primarily due to increased revenues from the approved rate increase effective January 1, 2010, partially offset by increased operating and interest expenses and lower CTA rate base. Transmission For the third quarter of 2010, the transmission business had total earnings of $7.3 million, compared to $6.9 million for the same period in 2009.For the first nine months of 2010, total transmission earnings were $21.1 million, compared to $19.2 million for the same period in 2009.The favorable earnings for both the quarter and first nine months of 2010 were primarily due to an increase in the allowance for funds used during construction, as well as higher rate base and equity capitalization compared to the same periods in 2009. - more - 2 UIL Corporate UIL Corporate incurred net after-tax expenses of $4.8 million, or $0.15 per basic share, in the third quarter of 2010 compared to net after-tax expenses of $0.6 million, or $0.02 per basic share, in the same period of 2009.UIL Corporate incurred net after-tax expenses of $10.4 million, or $0.33 per basic share, in the first nine months of 2010, compared to net after-tax expenses of $1.9 million, or $0.07 per basic share, in the same period in 2009.The increase for the third quarter and first nine months of 2010 was almost entirely due to after-tax acquisition-related expenses in the amount of $4.1 million, or $0.13 per basic share, and $8.4 million, or $0.27 per basic share, respectively. Looking Forward UIL is narrowing the range on its earnings per share guidance to $1.95 to $2.05 per basic share, from $1.92 to $2.07 per basic share.This guidance excludes the impact of the transactions, including one-time acquisition expenses, interest expense from the debt financing, dilution from the equity issuance and any projected earnings from the acquired entities.This basis is consistent with previous earnings guidance provided during 2010.Details of the components are summarized as follows and explained below: 2010 Earnings Expectations excluding Transaction Earnings, Financing and Expenses Approximate Net Income(2) EPS - basic(3) UI Distribution, CTA & Other $
